ORDER
PER CURIAM.
The United States moves for dismissal of the case or transfer to the United States Court of Appeals for the Tenth Circuit.
Paul B. Zaccardi appeals from a judgment of the United States District Court for the Central District of Utah, granting summary judgment in favor of the United States for unpaid taxes. Pursuant to 28 U.S.C. § 1631, this court is authorized to transfer the case to a court in which the appeal could have been brought at the time it was filed or noticed.
Accordingly,
It Is Ordered That:
The United States’ motion is granted to the extent that the appeal is transferred pursuant to 28 U.S.C. § 1631 to the United States Court of Appeals for the Tenth Circuit.